EXHIBIT 21 List of Subsidiaries of the Registrant Names Under Which Jurisdiction of Subsidiary does Incorporation Business NBT Bancorp Inc. Subsidiaries: NBT Bank, National Association New York NBT Bank NBT Financial Services, Inc. Delaware NBT Financial Services Hathaway Agency, Inc. New York Hathaway Agency CNBF Capital Trust I Delaware CNBF Capital Trust I NBT Statutory Trust I Delaware NBT Statutory Trust I NBT Statutory Trust II Delaware NBT Statutory Trust II NBT Holdings, Inc. New York NBT Holdings NBT Bank, National Association Subsidiaries: NBT Capital Corp. New York NBT Capital Corp. LA Lease, Inc. Pennsylvania LA Lease Colonial Financial Services, Inc. New York Colonial Financial Services NBT Services, Inc. Delaware NBT Services Broad Street Property Associates, Inc. New York Broad Street Property Associates Pennstar Bank Services Company Delaware Pennstar Bank Services FNB Financial Services, Inc. Delaware FNB Financial Services CNB Realty Trust Maryland CNB Realty Trust NBT Financial Services, Inc. Subsidiaries: Pennstar Financial Services, Inc. Pennsylvania Pennstar Financial Services EPIC Advisors, Inc. New York EPIC Advisors NBT Holdings, Inc. Subsidiaries: Mang Insurance Agency, LLC New York Mang Insurance Agency
